Citation Nr: 1008763	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-26 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence had been received to reopen 
the claim for service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to 
December 1970.  The appellant is the Veteran's widow.   The 
Veteran died on January [redacted], 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  By way of the August 2003 
decision the RO denied reopening the appellant's claim for 
service connection for the cause of the Veteran's death 
because no new and material evidence had been submitted.  

By way of history, while the Veteran was still alive he filed 
a claim for service connection for recurrent head, neck, 
tongue, and lung cancers due to exposure of Agent Orange; 
however, a December 2000 rating decision denied service 
connection.  After the Veteran's death in January 2001 the 
Veteran's widow, the appellant, filed a claim for service 
connection for the cause of the Veteran's death.  In a May 
2001 rating decision the RO denied service connection for the 
cause of the Veteran's death.  The appellant then submitted a 
July 2001 opinion from the Veteran's private physician.  The 
RO continued the denial of service connection for the cause 
of the Veteran's death in the March 2002 rating decision.  
The appellant filed a Notice of Disagreement (NOD) in March 
2002; however, after the issuance of the January 2003 
Statement of the Case (SOC) the appellant's May 2003 
Substantive Appeal was not timely.  The appellant was 
notified that the March 2002 rating decision was final. 

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first address whether new and 
material evidence has been presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

In May 2007 the Board remanded the issue on appeal to the RO 
via the Appeals Management Center (AMC) for further 
development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran died on January [redacted], 2001.  The cause of death 
listed on the Veteran's death certificate is metastatic 
squamous cell cancer of the lung.  At the time of the 
Veteran's death he was only service-connected for 
posttraumatic stress disorder. 

3.  The March 2002 RO rating decision denied the appellant's 
claim of service connection for the cause of the Veteran's 
death; however, the appellant's Substantive Appeal was not 
timely and the RO rating decision became final. 

4.  The additional evidence received since the March 2002 RO 
rating decision is cumulative and redundant of evidence 
previously of record, does not relate previously 
unestablished facts necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for the cause of the Veteran's 
death.





CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for the cause of the Veteran's 
death.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The appellant should be informed 
as to what portion of the information and evidence VA will 
seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Here, legally adequate notice was provided to the appellant 
in June 2003 and June 2007 correspondences.  These letters 
detailed the elements of a new and material claim and a 
service connection claim for the cause of death, they 
described the evidence and information necessary to 
substantiate the claim, and they set forth the respective 
responsibilities of VA and the appellant in obtaining such. 

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In compliance with Hupp 
the appellant was notified in June 2003.  

In compliance with the May 2007 Board remand the RO sent the 
appellant notification of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection in June 2007.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
appellant of the disability rating and effective dates in the 
June 2007 letter. 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issue decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained VA treatment records.  The Board notes 
that since the appellant's June 2003 claim to reopen the 
Board has not obtained a VA medical opinion.  However, when 
the issue on appeal is new and material evidence, VCAA duty-
to-assist is not triggered unless and until the claim is 
reopened.  38 U.S.C.A. § 5103A.  Therefore, since the 
petition to reopen is herein denied the Board does not have a 
duty to obtain a medical opinion. 

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional outstanding evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Finally, the appellant was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  To establish 
service connection for the cause of a Veteran's death, 
evidence must show that a disability incurred in or 
aggravated by military service either caused or substantially 
or materially contributed to the veteran's death.  For a 
service-connected disability to be the cause of death, it 
must be singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to be a contributing cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312.

By way of history, when the Veteran was still alive he filed 
a claim for service connection for recurrent head, neck, 
tongue, and lung cancers due to exposure of Agent Orange.  
The December 2000 rating decision denied service connection 
because the Veteran's cancer did not manifest itself during 
the presumptive period nor was there evidence that it was due 
to service.  The December 2000 rating decision noted that the 
presumptions for diseases related to Agent Orange exposure is 
codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 
3.309, and is based on an analysis of scientific evidence.  
However, the presumption only exists for those diseases 
listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Cancer of the 
tongue is not a presumptive disease.  It was noted that the 
Agent Orange Act of 1991 directed the Secretary of the 
Department of Veterans Affairs to seek to enter into an 
agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in the 
Republic of Vietnam and each disease suspected to be 
associated with such exposure.  The Secretary determined, 
based on sound medical and scientific evidence, that a 
positive association (i.e., where the credible evidence for 
the association was equal to or outweighed the credible 
evidence against the association) existed between exposure to 
an herbicide agent and the disorders listed in the statute. 
 See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  The 
Secretary of Veterans Affairs has determined that there is no 
presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.   See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).   Therefore, the Veteran was denied service 
connection for recurrent head, neck, tongue, and lung cancers 
due to exposure of Agent Orange. 

After the Veteran's death in January 2001 the appellant filed 
a claim for service connection for cause of the Veteran's 
death.  By way of the May 2001 rating decision, the RO denied 
service connection for cause of the Veteran's death based on 
cancer of the head, neck, tongue, and lungs due to exposure 
to Agent Orange.  In denying the claim the RO stated that the 
Veteran's service treatment records did not contain any 
records of treatment or diagnosis of any condition related to 
the cause of the Veteran's death.  It was also noted that the 
head and neck cancer disseminated to the lungs and that in 
order for respiratory cancers to be service-connected, and to 
obtain service connection on a presumption basis, it must be 
shown within 30 years after the Veteran's service in Vietnam 
and must be the primary site of the cancer.  

The appellant then submitted a July 2001 opinion from the 
Veteran's private physician and the RO then issued the March 
2002 rating decision.  The March 2002 rating decision stated 
that the 30 year presumptive period for lung cancer was 
lifted but in order for service connection to be granted as a 
presumptive condition under 38 C.F.R. § 3.309 it must be the 
primary site of the Veteran's cancer and diagnosed as the 
primary or contributory cause of the Veteran's death.  It was 
further stated that cancer of the tongue was not a 
presumptive condition under 38 C.F.R. § 3.309(e).  The 
appellant then filed an NOD in March 2002.  In July 2002 a VA 
opinion was submitted and then the January 2003 SOC was 
issued.  The appellant filed a VA Form 9, Substantive Appeal 
in May 2003.  In a May 2003 letter the RO notified the 
appellant that her appeal rights expired.  Since her 
Substantive Appeal, VA Form 9 was received on May 5, 2003, 
her appeal was not timely.  Therefore, the March 2002 
decision became final.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The appellant applied to reopen her claim of service 
connection for cause of the Veteran's death in June 2003. 

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  "New and material evidence" can be 
construed as that which would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's disability or injury, even when it would not be 
enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence associated with the appellant's claims file at 
the time of the March 2002 RO rating decision included the 
Veteran's service treatment records, private treatment 
reports, VA treatment reports, a July 2001 private opinion, 
and a July 2002 VA opinion.  The July 2001 private opinion 
stated that the primary site of the Veteran's cancer was his 
tongue, which was resected in 1995, and that he suffered from 
recurrence in the neck and the later in the lung.  He stated 
that he did not think he could say that the original process 
started in the lung.  He further stated that on the other 
hand, cancer of the larynx was listed as an Agent Orange 
related cancer and that he did not see cancer of the tongue.  
He stated that all the common head and neck cancers shared 
the same causative factors and in his opinion it would be 
reasonable to include squamous cancer of the tongue on the 
list of Agent Orange related problems.   The July 2002 VA 
opinion stated that it was not likely that the Veteran's 
cancer originated in the lungs rather than elsewhere because 
the Veteran had proven carcinoma of the tongue that 
metastasized to the lungs.  He also opined that to state that 
squamous cell cancer of the tongue was caused by Agent Orange 
would be unfounded and based on speculation and therefore, it 
was not likely, in his opinion, that Agent Orange exposure 
caused the Veteran's cancer of the tongue.   

The additional evidence associated with the file since the 
2002 RO decision, includes the Veteran's VA treatment 
records.  While the Board finds that this evidence is "new" 
in that it was received after the March 2002 RO rating 
decision, the evidence is not material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  The evidence submitted since the March 2002 RO rating 
decision shows the diagnoses and treatment of the Veteran's 
cancer.  The Board finds that this evidence documenting the 
diagnosis and treatment of the Veteran's condition is 
essentially redundant of the evidence already of record - 
since it is the same diagnosis that was considered by the RO 
in the March 2002 rating decision.  The evidence submitted 
since the March 2002 rating decision shows the progression of 
the Veteran's cancer and the treatment, however, it does not 
show a link to service, nor does it show that the primary 
cancer is one of the presumptive conditions under 38 C.F.R. 
§ 3.309(e).  The newly submitted evidence did not include any 
opinion that the Veteran's death was either substantially or 
materially related to the Veteran's military service. 

The Board finds that the evidence submitted since the March 
2002 RO rating decision contains little more than additional 
documentation of diagnoses and treatment prior to the 
Veteran's death.  It is essentially redundant of that which 
is already on file, and as such, it provides nothing new or 
material to the question of service connection.  To be new 
and material it would have to support the unsubstantiated 
fact (that the Veteran's death was either substantially or 
materially related to the Veteran's military service or that 
the Veteran's primary cancer began as one of the presumptive 
conditions under 38 C.F.R. § 3.309(e)) necessary to grant 
service connection.  Here that would be evidence of a nexus 
opinion relating the Veteran's cancer and the cause of his 
death to service or evidence that his cancer actually began 
in his lungs.  New and material evidence to reopen the claim 
of cause of the Veteran's death has not been received, and 
the rating decision of March 2002 remains final.  As new and 
material evidence has not been received, the claim to reopen 
is denied. 

In making this determination, the Board does not wish to 
convey any lack of sympathy for the appellant in this matter, 
nor for the unfortunate circumstances which resulted in the 
Veteran's death.  Moreover, the Board does not doubt the 
sincerity of the appellant's contentions.  That being said, 
the Board is bound by the laws and regulations governing the 
payment of benefits, which, in this case, do not support the 
award of benefits.   


ORDER

As new and material evidence has not been presented to reopen 
the claim of service connection for the cause of the 
Veteran's death, the appeal to this extent is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


